OPINION — AG — THE AMOUNT OF A JURY VERDICT IN EXCESS OF THAT SUM FIXED BY THE CONDEMNATION COMMISSIONERS IN AN EMINENT DOMAIN PROCEEDING INSTITUTED BY A COUNTY SHOULD BE PAID FROM THE BOND FUND CREATED BY SALE OF BONDS PROPERLY AND LEGALLY VOTED FOR PURPOSE WHICH INCLUDED PAYMENT OF RIGHT OF WAY ACQUISITION COSTS IN THE PROJECT CONCERNED IN THE BOND ISSUE, AND WHEN SAID BOND FUND IS EXHAUSTED, FROM THE SINKING FUND PURSUANT TO 62 O.S. 1961 365.5 [62-365.5] AND 62 O.S. 1961 365.6 [62-365.6]  CITE: 62 O.S. 1961 361-365.6 [62-361] — [62-365.6], 62 O.S. 1961 365.6 [62-365.6] (FINIS STEWART)